Citation Nr: 1715509	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  12-17 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include as a result of asbestos and chemical exposure.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1966 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision from the Department of Veterans (VA) Regional Office (RO) in Detroit, Michigan.  

In March 2015 the Board remanded the issue on appeal for additional development and a new VA examination.  The issue has now been returned to the Board for appellate review.

The Board notes that in August 2009 the Veteran filed a claim for service connection for blindness, related to his tumor, and heart disease due to asbestos and chemical exposure.  In a September 2009 statement the Veteran withdrew those claims and filed the claim on appeal.  In his June 2012 VA Form 9 Substantive Appeal to the Board the Veteran asserted that his pituitary tumor was related to his in-service asbestos and chemical exposure.  The RO should clarify as to whether the Veteran intended his statement as a new claim.  As the Veteran's intention requires clarification and initial adjudication by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserted that his in-service asbestos and chemical exposure resulted in a current respiratory disorder.  In his June 2012 Substantive Appeal to the Board the Veteran asserted that he was exposed to asbestos in his sleeping compartment aboard the USS Wasp, and that he was exposed to chemicals as a crash crew member aboard that ship.  He asserted that he had been diagnosed with pleural plaques causing small airways disease and was required to use an inhaler several times a day.

In general, VA recognizes that asbestos was used extensively in military ship construction during World War II and that exposure can occur in certain occupations.  See VA Manual M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.  VA also recognizes that the latent period for asbestos-related disease ranges from 10 to 45 years or more; and that disease-causing exposure to asbestos may be brief and/or indirect. Id.

Service records demonstrate that the Veteran served aboard the USS Wasp, a World War II-era vessel, and that the Veteran was an Aviation Structural Mechanic, a rating that carries a probable level of asbestos exposure.  See M21-1 MR, Part IV, Subpart ii, 1.I.3.c (accessed May 2, 2017).

VA treatment records demonstrate that the Veteran has received treatment for respiratory complaints.  In a March 2011 treatment report the VA treatment provider diagnosed Mild COPD with an 8% partial response to bronchodilator and reported that chest x-ray did not show any significant abnormality, that breathing tests suggested that the Veteran may have small airway disease, and prescribed an inhaler.   

During a July 2010 VA examination the Veteran reported that his private physician told him he might have asbestosis due to his service aboard the USS Wasp.  The Veteran reported that he worked as a flight deck crash crew member and performed flight deck clean up and safety.  He asserted that he was concerned about his sleeping compartment aboard that ship, that he slept six inches from asbestos covered pipes.   The VA examiner reported that the Veteran did have a lung condition and that the Veteran reported he noticed that his lungs began to bother him in the early 1980s, the Veteran reported he tried to quit smoking then.  The examiner reported the Veteran's post-service occupation history as a printer for 30+ years and that he worked in maintenance for 5 years with chemicals.  He reported that the Veteran did not use medication.  The VA examiner reported that the Veteran experienced shortness of breath with activity, that he did not have the stamina he used to have, and his condition had become progressively worse.  After radiographic examination the examiner reported that there were bilateral pleural plaques consistent with prior asbestos exposure and mild groundglass densities possibly subsegmental atelectasis without definite asbestosis.  The VA examiner opined that the Veteran did not meet the most recent criteria set forth in the medical literature to diagnose asbestosis and that the Veteran's chest scan showed evidence of exposure to asbestos, but no conversion to the pathologic changes characteristic of asbestosis.

During an April 2016 VA examination the examiner reviewed the medical records and reported that there was no evidence of a diagnosis of asbestosis or other pulmonary disease, that the Veteran had a history of tobacco use and that the Veteran did not use oral, parenteral corticosteroid, or inhaled medications.  The VA examiner opined that there was no objective medical evidence of record to substantiate a current respiratory diagnosis.  In her review of the medical evidence the examiner reported on VA treatment records that evidenced respiratory treatment; including a September 2015 VA primary care clinic report with no respiratory diagnosis, the Veteran's prior medical history that evidenced a "history of pleural plaques" without respiratory diagnosis, an April 2016 VA treatment report that showed normal lungs, and an August 2010 VA medical record that demonstrated "evidence of exposure to asbestos but not conversion to the pathologic changes characteristic of asbestosis,"  suggesting that the medical evidence showed that the Veteran was exposed to asbestos, but did not contain a respiratory diagnosis.  

The most recent opinion appears to be based on the inaccurate premise that the Veteran has never been diagnosed with a respiratory disorder.  While the VA examiner did give a synopsis of the history of the Veteran's respiratory treatment, she failed to discuss the March 2011 VA treatment report that contained a diagnosis for Mild COPD with an 8% partial response to bronchodilator and the VA treatment provider's report that breathing tests suggested that the Veteran may have small airway disease, and prescribed an inhaler.  The Board thus finds that a new VA examination and opinion is needed.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Updated VA treatment records should also be associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file the Veteran's updated VA treatment records from the Saginaw, Ann Arbor, Biloxi, and Detroit VA Medical Centers (VAMC) dated from June 2015 to the present.

If the Veteran has received private treatment, he should be afforded an appropriate opportunity to submit those records.  All efforts to obtain this evidence should be documented in the claims file.

2.  Schedule the Veteran for a VA examination to determine a diagnosis for and etiology of the Veteran's claimed respiratory disorder.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  

After review of the claims file the examiner must provide an opinion as to: 

(a.)  whether the Veteran has a current respiratory disorder; or whether the medical evidence demonstrates that the Veteran has been diagnosed with a respiratory disorder since September 2009; and

(b.)  whether it is at least as likely as not (50 percent probability or greater) that any current respiratory disorder or respiratory disorder shown in the medical evidence is etiologically related to his military service, to include exposure to chemicals in service and assumed asbestos exposure.

In rendering the requested opinion, the examiner is asked to consider the Veteran's lay statements in his June 2012 VA 9 regarding his exposure to asbestos and chemicals, his reported pleural plaques diagnosis, and use of an inhaler, his post-service occupational history and tobacco smoking, the March 2011 VA treatment report that contained a diagnosis for Mild COPD with an 8% partial response to bronchodilator and the VA treatment provider's March 2011 report that breathing tests suggested that the Veteran may have small airway disease, and prescribed an inhaler.  

A complete rationale for all opinions is requested.

3.  After completing the above actions, and any other development deemed necessary, the service connection claim for a respiratory disorder, to include as a result of asbestos and chemical exposure must be re-adjudicated.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






